USCA11 Case: 19-14012     Date Filed: 04/08/2021   Page: 1 of 10



                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14012
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 7:18-cr-00524-LSC-SGC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

DEREK LEVERT HALL,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                               (April 8, 2021)

Before ROSENBAUM, NEWSOM and ANDERSON, Circuit Judges.

PER CURIAM:
           USCA11 Case: 19-14012          Date Filed: 04/08/2021       Page: 2 of 10



       Derek Levert Hall appeals the district court’s judgment against him, which

includes his convictions for possession of crack cocaine, cocaine, and 3,4-

Methylenedioxy Methamphetamine (“MDMA”) with intent to distribute, carrying

a firearm in relation to a drug trafficking crime, and being a felon in possession of

a firearm. 1 On appeal, he argues that he did not voluntarily and knowingly waive

his right to counsel because he did not affirmatively state that he wanted to

represent himself and thought that he would be able to be represented by a non-

attorney advisor of his choice. After careful review, we affirm.

                                                I

                                               A

       A grand jury indicted Hall with one count of possession of marijuana, crack

cocaine, cocaine, and MDMA with intent to distribute, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(C) (Count One), one count of carrying a firearm in relation

to and in furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A)(i) (Count Two), and one count of being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1) (Count Three). The court appointed

Hall counsel, Stuart Albea, who represented him at arraignment. During his




1
 Hall refers to himself as Derek Levert Hall-Bey because he claims to be a sovereign citizen of a
different government. We’ll refer to Hall by his legal name, Derek Levert Hall.

                                                2
         USCA11 Case: 19-14012        Date Filed: 04/08/2021   Page: 3 of 10



arraignment hearing, Hall asserted that he was a Moorish American National

Sovereign Citizen and pleaded not guilty.

      A few weeks before his trial, Albea requested a status conference because he

was having difficulty communicating with Hall due to Hall’s insistence that he was

a Moorish sovereign citizen and that he wanted a representative, Maurice Parham-

Bey, from his own “government” to represent him. Specifically, Hall asserted that

he was a “Moorish American National” and that he had asked Albea to “release

himself off of this case because I talked to my government and they are going to

represent me.” The court asked if Parham-Bey was a lawyer or advisor, and Hall

replied that he is “an advisor of the Moorish American National.”

      The court had a long exchange with Hall, in which the court told him the

following: (1) that he has an absolute right to represent himself; (2) that someone

who is not a lawyer cannot represent him; and (3) that if his advisor shows up to

trial and isn’t licensed to practice law, then “they are not going to be allowed to

represent you and you are going to be stuck by yourself in a case.” Hall replied:

      It’s the whole purpose of saying the right things to represent me. I mean,
      that’s why I have him. I gave him full power of attorney of—all of me. I
      mean, this is my life that’s going to be on stand. So with that being said, he
      going to represent me to the fullest of our knowledge of being a Moorish
      American National, part of the United States of America Republic.

      Hall then argued that the court didn’t have jurisdiction over him because he

was a citizen of a different sovereign and that, under those laws, he could only be


                                           3
         USCA11 Case: 19-14012       Date Filed: 04/08/2021   Page: 4 of 10



charged with “treason, rape, and murder.” The court attempted to explain to Hall

that he lives in the United States and asked him if he understood the charges

brought against him. Hall then asserted that he wasn’t Derek Levert Hall but

Derek Levert Hall-Bey, that he didn’t think Albea had his best interests at heart,

and that he wanted a representative from his government to represent him at trial.

After the court had the prosecutor read the charges against him, Hall refused to

state that he understood what the charges were, instead replying to each charge that

“I heard it” or something similar. The court concluded by telling Hall that the trial

would be January 7, and Hall stated that he “would like Mr. Albea to leave today

and not say anything else to me from this day forward.” The court replied that

Albea would be available to him but wouldn’t sit next to him at trial.

      At the end of the hearing, Albea asked the court to clarify his role, and the

court replied that he would be “back-seat counsel.” The government then asked if

there needed to be a Faretta colloquy “based on this defendant’s position about

proceeding pro se.” The court replied: “Well, he is refusing to accept counsel. So

I don’t know how I can go through it and determine whether or not he has

competency to—he is obviously a smart individual.”

                                          B

      At the jury selection, Parham-Bey appeared to defend Hall. After

determining that he was not a licensed attorney, the court told him to have a seat in


                                          4
            USCA11 Case: 19-14012      Date Filed: 04/08/2021     Page: 5 of 10



the audience. The court then addressed Hall, discussing the difficulties of jury

trials and advising him to use Albea for help. Hall stated that he did not

understand why Albea was there, that he still wanted Parham-Bey to represent him,

and that the court had told him in the previous hearing that it would allow Parham-

Bey to represent him. The court reiterated that it had told him that it would only

allow a licensed attorney to represent him. The following exchange then took

place:


         THE COURT: Do you understand me?
         HALL: No.
         THE COURT: Okay. What do you not understand?
         HALL: Nothing that you are saying.
         THE COURT: All right. Mr. Hall, I know you understand what I am saying.
         And I also understand that you don’t want to cooperate.
         HALL: I am telling you. You can’t tell me about me.
         THE COURT: I’m sorry?
         HALL: You are telling me what I understand after I tell you that I don’t.
         THE COURT: Okay. Do you have any questions about what I said?
         HALL: I don’t understand any of it.
         THE COURT: What do you not understand?
         HALL: Nothing.
         THE COURT: Do you understand that we are bringing in a jury?
         HALL: I don’t understand why without—my representation is here with me.
         THE COURT: All right. I have already explained that to you. Anything
         else? Now, for the record, you are a moorish national, is that what you said?
         Is that right?
         HALL: (No response.)
         THE COURT: Mr. Bey?
         HALL: (No response.)

After a trial, the jury returned a verdict of guilty on all three counts.



                                            5
           USCA11 Case: 19-14012          Date Filed: 04/08/2021       Page: 6 of 10



       At an initial sentencing hearing, Hall stated that he would be willing to

accept alternative representation. The court appointed Glennon Threatt, Jr., from

the Office of the Federal Public Defender for the Northern District of Alabama, as

counsel for Hall. Through Threatt, Hall filed objections to the PSI, mainly based

on his argument that he was not subject to the jurisdiction of the district court,

which the court rejected. At a subsequent sentencing hearing, the court sentenced

Hall to a total of 40 years in prison.2

                                               II

       On appeal, Hall argues that he never voluntarily and knowingly waived the

right to counsel or elected to represent himself. He contends that he never said he

wanted to represent himself and that the court didn’t ask him if he wanted to

proceed pro se. The government responds that Hall’s waiver was entered into

voluntarily, knowingly, and intelligently.3 We agree.

       While an indigent defendant has the right to appointed counsel, he does not

have the right to demand that a different lawyer be appointed except for good


2
  Whether a defendant’s waiver of counsel was knowing and voluntary is a mixed question of
law and fact that we review de novo. United States v. Garey, 540 F.3d 1253, 1268 (11th Cir.
2008) (en banc). The government bears the burden of proving that the waiver was valid. Id.
3
  The government also argues that the validity of Hall’s waiver of counsel warrants plain-error
review because his new counsel at his sentencing hearing never made an objection to Hall’s
original wavier of counsel. This Court has never expressly decided whether failure to challenge
the validity of waiver of counsel is subject to plain-error review, but most cases apply de novo
review. United States v. Stanley, 739 F.3d 633, 644 (11th Cir. 2014). We need not address this
question because Hall’s argument fails under de novo review.

                                                6
         USCA11 Case: 19-14012       Date Filed: 04/08/2021    Page: 7 of 10



cause. See United States v. Garey, 540 F.3d 1254, 1263 (11th Cir. 2008) (en

banc). When a defendant, expressly or implicitly, rejects both appointed counsel

and self-representation, the district court may determine that he has waived his

right to appointed counsel. Id. at 1263–65.

      In Faretta v. California, 422 U.S. 806, 834 (1975), the Supreme Court

recognized that a defendant may exercise a right to self-representation by making a

knowing and voluntary waiver of the right to counsel. The “ideal method of

assuring that a defendant understands the consequences of a waiver is for the trial

court to conduct a pretrial hearing at which the district court should inform the

defendant of the nature of the charges against him, possible punishments, basic

trial procedure and the hazards of representing himself.” Garey, 540 F.3d at 1266

(quotation marks omitted). Failure to hold a Faretta hearing is not an error as a

matter of law if the record demonstrates that the defendant knowingly and

voluntarily elected to represent himself. United States v. Stanley, 739 F.3d 633,

645 (11th Cir. 2014).

      We consider eight factors, known as the “Fitzpatrick factors,” to determine

whether the waiver of counsel was knowing and voluntary. United States v.

Kimball, 291 F.3d 726, 730 (11th Cir. 2002). Those factors are:

      1) the defendant’s age, health, and education; 2) the defendant’s
      contact with lawyers prior to trial; 3) the defendant’s knowledge of
      the nature of the charges and possible defenses and penalties; 4) the
      defendant’s understanding of the rules of evidence, procedure and
                                          7
         USCA11 Case: 19-14012        Date Filed: 04/08/2021     Page: 8 of 10



      courtroom decorum; 5) the defendant’s experience in criminal trials;
      6) whether standby counsel was appointed and, if so, the extent to
      which standby counsel aided in the trial; 7) any mistreatment or
      coercion of the defendant; and 8) whether the defendant was
      attempting to manipulate the trial.

Id. at 730–31.

      In Garey, we addressed the waiver-of-counsel question in the context of an

uncooperative defendant who prevented the court from “eliciting clear information

regarding the defendant’s understanding of the dangers of proceeding pro se.” 540

F.3d at 1267. There, we held that:

      [W]hen confronted with a defendant who has voluntarily waived
      counsel by his conduct and who refuses to provide clear answers to
      questions regarding his Sixth Amendment rights, it is enough for the
      court to inform the defendant unambiguously of the penalties he faces
      if convicted and to provide him with a general sense of the challenges
      he is likely to confront as a pro se litigant. So long as the trial court is
      assured the defendant (1) understands the choices before him, (2)
      knows the potential dangers of proceeding pro se, and (3) has rejected
      the lawyer to whom he is constitutionally entitled, the court may, in
      the exercise of its discretion, discharge counsel or (preferably, as
      occurred here) provide for counsel to remain in a standby capacity. In
      such cases, a Faretta-like monologue will suffice.

Id. at 1267–68 (footnote omitted).

      Here, while the district court’s inquiry during the pre-trial hearing wasn’t a

formal Faretta hearing and fell short of covering all the Fitzpatrick factors, the

record shows that Hall knowingly and willingly waived his right to counsel. True,

it would have been better had the district court advised Hall more on trial

procedures and the hazards of proceeding without an attorney. Nevertheless, on
                                           8
          USCA11 Case: 19-14012       Date Filed: 04/08/2021    Page: 9 of 10



this record, we think the court did enough. Hall clearly rejected his appointed

counsel, and the district court made it clear that his only remaining options were

representing himself and finding another licensed attorney. The district court also

attempted to explain to Hall the dangers of proceeding with his jurisdictional

defense—i.e., that the United States had no jurisdiction over him—and to advise

him that he would likely be convicted at trial if he didn’t put on a different defense.

The court further had the prosecutor read Hall the charges against him and

explained the charges to Hall and that the charges carried a possible life sentence.

Hall remained uncooperative throughout the pretrial hearing, asserting that he

wasn’t subject to the jurisdiction of the United States because he was a sovereign

citizen, claiming that he wasn’t Derek Levert Hall but Derek Levert Hall-Bey, and

refusing to acknowledge that he understood the charges against him or anything

that the court was telling him. The district court did all that it could to inform an

uncooperative defendant of the dangers of proceeding without licensed counsel and

assured itself that Hall understood the choices before him, knew the potential

dangers of proceeding pro se, and rejected his appointed attorney. See Garey, 540

F.3d at 1267.

      Moreover, other Fitzgerald factors ultimately support the conclusion that

Hall’s waiver of counsel was knowing and voluntary. Hall received his GED

while in prison, and his PSI indicates that he held regular employment as a cook


                                           9
         USCA11 Case: 19-14012       Date Filed: 04/08/2021    Page: 10 of 10



prior to his arrest. Hall asked questions during the pretrial hearing about the police

needing a search warrant and the penalties attached to his charges, which showed

that he followed the conversation. The court also ensured that Hall was able to

subpoena witnesses and made Albea standby counsel so that Hall would have an

attorney as a resource both leading up to and during trial. Additionally, there is no

evidence of coercion, but Hall’s continued uncooperativeness is evidence that he

was trying to manipulate the proceedings by insisting that the court allow Parham-

Bey to represent him.

      Because the record establishes that Hall knowingly and voluntarily waived

his right to counsel and elected to represent himself, we affirm the district court’s

judgment.

      AFFIRMED.




                                          10